Citation Nr: 1802381	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-42 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for Parkinson's disease, as due to herbicide exposure.

2. Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure.

3. Entitlement to service connection for prostate cancer, as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. George, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in December 2015 by the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDING OF FACT

The Veteran was not exposed to tactical herbicides during service.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease, diabetes mellitus, type II, and prostate cancer as due to herbicide exposure have not been met.  38 U.S.C. §§ 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service. 38 U.S.C. § 1116(a); 38 C.F.R. § 3.309(e).  These diseases include Parkinson's disease; diabetes mellitus, type II; and certain cancers.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent. 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  Additionally, for Air Force veterans who served at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang Royal Thai Air Force Bases (RTAFBs), as security policemen, security patrol dog handlers, members of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation, or other credible evidence of record.  Veterans Benefits Administration Manual M21-1, IV.ii.1.H.5.b.

Analysis

The Veteran contends that he was exposed to tactical herbicides such as Agent Orange while stationed in Thailand which presumptively caused his Parkinson's disease, diabetes mellitus, type II, and prostate cancer.  He is not claiming that these conditions are otherwise incurred in service.  For the purposes of these claims, at this time the Board will assume the Veteran has been diagnosed with each condition to a compensable degree.  Thus, the only remaining question is whether the Veteran has been exposed to herbicides.

The record shows that the Veteran served overseas in Okinawa.  There is also record of his separation medical examination taking place in the Ryukyu Islands, an island chain in Japan stretching southwest from Kyushu, the southernmost main island, to Taiwan that include Okinawa.  There is no record of the Veteran serving in Thailand.

Further, the Board notes that the Veteran has stated that he served at Chiang Dao and Chiang Mai.  Chiang Mai is a RTAFB, but not one at which herbicides agents were used, so, even if the Veteran did serve in Thailand, he does not qualify for the benefit of the presumption.  

Further, the Veteran had a military occupational specialty (MOS) of a field radio repairman which VA has not recognized as a MOS that put soldiers of risk of herbicide exposure at a RTAFB.  Further, the Veteran has not submitted any statements that he assumed such duties temporarily while stationed at a RTAFB or provided details of his duties demonstrating that he served near the perimeter of an air force base.  Finally, the Board notes that the Veteran's service ended only six months after the beginning of the presumptive period for herbicide exposure.  Thus, the Veteran would only be entitled to the benefit of the presumption if he could show that he served at a RTAFB and served near the perimeter of the base during those final months of service.

As a result, the Board finds that the Veteran was not exposed to tactical herbicides during service.  This is so both on a presumptive and facts found basis.  Therefore, as the in-service injury, disease or event element of the claim is not established.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for these three diseases is not warranted.

The Veteran should not view this decision as a statement regarding his service.  He served honorably, and for that he is owed our appreciation.  However, as a legal matter, he does not qualify for the presumption because the places in which and times at which he served do not indicate that he was ever in proximity to tactical herbicide agents, such as Agent Orange, and this is why the Board has denied the claim.


ORDER

Service connection for Parkinson's disease is denied.

Service connection for diabetes mellitus, type II is denied.

Service connection for prostate cancer is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


